DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 13, the phrase “including an axial drive” is unclear as Claim 7 already teaches an axial drive in line 3.  Is Applicant claiming two axial drives?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsuzuki et al (5067525).
In regards to Claim 1, Tsuzuki teaches a braiding machine (Figure 17) for applying fibers in a braided pattern to a balloon or a balloon mandrel (capable of applying fibers to a balloon on a balloon mandrel if one were present) having an axial direction (upwards), comprising: a plurality of floating bobbins (Detail 8 which move across the machine) for controlling the disposition of the fibers on the balloon or balloon mandrel (controls disposition of fibers, and would be capable of placing them on a balloon or balloon mandrel); and a conveyor table (bottom surface of Figure 17) for moving the bobbins to change the braiding pattern on the balloon or balloon mandrel in the axial direction.
In regards to Claim 2, Tsuzuki teaches the braiding pattern transitions from a single layer to multiple layers in the axial direction insomuch as Tsuzuki is capable of forming this pattern.  The actual method step of forming multiple layers is intended use.
In regards to Claim 3, Tsuzuki teaches the conveyor table moves the plurality of floating bobbins to form a first braided layer and a second braided layer on the balloon or the balloon mandrel insomuch as Tsuzuki is capable of forming this pattern.  The actual method step of forming a first braided layer and a second braided layer is intended use.
In regards to Claim 4, Tsuzuki teaches the plurality of bobbins comprise six bobbins insomuch as the language “bobbins comprise” is open-ended, and at least six bobbins are present to provide the rovings in Figure 17.
Claim(s) 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McConnell et al (5320696).
In regards to Claim 1, McConnell teaches a braiding machine (Figure 1) for applying fibers in a braided pattern to a balloon or a balloon mandrel (capable of applying fibers to a balloon on a balloon mandrel if one were present) having an axial direction (upwards), comprising: a plurality of floating bobbins (Details 32 which moves across the machine) for controlling the disposition of the fibers on the balloon or balloon mandrel (controls disposition of fibers, and would be capable of placing them on a balloon or balloon mandrel); and a conveyor table (Detail 36) for moving the bobbins to change the braiding pattern on the balloon or balloon mandrel in the axial direction.
In regards to Claim 4, McConnell teaches the plurality of bobbins comprise six bobbins insomuch as the language “bobbins comprise” is open-ended, and at least six bobbins are present to provide braiding yarns 30 in Figure 1.
In regards to Claim 5, McConnell teaches the conveyor table is circular (see Figure 1).
In regards to Claim 6, McConnell teaches the conveyor table includes a central opening (See Figure 1 where Detail 38 is situated).
Claim(s) 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Head et al (6679152).
In regards to Claim 18, Head teaches a braiding machine (Abstract; Figures) for applying fibers to a balloon or a balloon mandrel (capable of applying fibers to a balloon on a balloon mandrel if one were present) having an axial direction (upwards), comprising:
a fiber feeder (Details 6) for applying the fibers to the balloon, the fiber feeder comprising an iris (Figure 2) adapted to circumferentially expand and contract (Abstract; adjustable) to maintain the position of the fibers close to the balloon or the balloon mandrel.
In regards to Claim 19, Head teaches further including springs or biasing blades (Details 12) that maintain the iris in proximity to the balloon or the balloon mandrel.
In regards to Claim 20, Head teaches the fiber feeder comprises a spool on a shuttle which follows along a path of travel (Background) as the balloon or the balloon mandrel is moved in the axial direction (capable if balloon or balloon mandrel were present).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnell et al (5320696).
In regards to Claim 7, McConnell teaches a braiding machine (Figure 1) for applying fibers to a balloon or a balloon mandrel (not positively recited; however, McConnel teaches Detail 38) having an axial direction (upwards), comprising: a longitudinal fiber feeder (Details 24), the longitudinal fiber feeder adapted to feed longitudinal fibers onto the balloon or the balloon mandrel (See Figure 1); and a helical fiber feeder (Details 32) for winding a helical fiber in a weave with the longitudinal fibers.
While McConnell essentially teaches the invention as detailed, it fails to specifically teach including an axial drive.  It should be noted, however, that Detail 38 must move axially or the braiding process cannot occur.  Likewise, Figure 1 shows an arrow of movement for Detail 38 above the figure.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made that an axial drive must be present, or the mandrel could not move axially as required.  
In regards to Claim 8, McConnell teaches the helical fiber feeder orbits the balloon or the balloon mandrel on a circular track (Figure 1, Detail 36).
In regards to Claim 10, McConnell teaches further including a longitudinal fiber feeder support (Illustrated bracket/guide on Detail 24) and a helical fiber feeder support (Detail 34).
In regards to Claim 11, McConnell teaches the feeder supports each comprise a tube (Details 28 and Details 78 as another variate of the helical feeder).
In regards to Claim 12, McConnell teaches the feeder supports are arranged to follow a surface of the balloon or the balloon mandrel insomuch as the fibers must be applied to the surface of the mandrel, so they all follow the surface by being outside of the surface.
In regards to Claim 13, McConnell further including an axial drive for driving the balloon or the balloon mandrel in the axial direction insomuch as Detail 38 must move axially or the braiding process cannot occur.  Likewise, Figure 1 shows an arrow of movement for Detail 38 above the figure.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made that an axial drive must be present, or the mandrel could not move axially as required.
In regards to Claim 14, McConnell teaches further including multiple spools for feeding a plurality of longitudinal fibers (Figure 1 shows multiple Details 24).
Claims 9 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnell et al in view of Krissiep et al (1984068).
In regards to Claims 9 and 17, while McConnell essentially teaches the invention as detailed, it fails to specifically teach specific structure for Details 34.  Krissiep, however teaches that it is well known to provide a feeder support that is connected to a shuttle having a helical fiber spool (Figure 5) driven by a shuttle drive for transmission around the circular track (Page 2, lines 5-7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided such a feeder support, so as to properly feed the fiber as needed.  Figure 1 of McConnell is illustrated in a simple manner to show the basic function of the apparatus.  Obviously Details 34 cannot just sit on Detail 36 and move.  Krissiep teaches that this unillustrated structure is well known in the art.
Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnell et al in view of Head et al.
In regards to Claim 15, while McConnell essentially teaches the invention as detailed, including the use of a guide ring, it fails to specifically teach the use of a guide ring having an iris.  Head, however, teaches that it is well known to provide a guide ring having an iris (Figure 2) adapted to circumferentially expand and contract (Abstract; adjustable) to maintain the position of the fibers close to the balloon or the balloon mandrel.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the iris as taught by Head in the apparatus of McConnell, so as to better keep in contact with the mandrel while allowing for fluctuation in diameter.  The ordinarily skilled artisan would have appreciated these benefits and known to use the iris as taught by Head as detailed.
In regards to Claim 16, Head teaches further including springs or biasing blades (Details 12) that maintain the iris in proximity to the balloon or the balloon mandrel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Spain (5001961) Figure 1 teaches a structure similar to that as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732